               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                         1:20 CV 268 MR WCM

SYMMETRY FINANCIAL GROUP, LLC                   )
                                                )
             Plaintiff/Counterclaim             )
             Defendant,                         )
                                                )
      v.                                        )
                                                )
JOSHUA J. EMMANS, SHENAE WOODS                  )
                                                )
             Defendants/Counterclaim            )
             Plaintiffs                         )
      v.                                        )
                                                )
JOHN ZILLER                                     )
                                                )
           Counterclaim Defendant               )
________________________________                )


      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 23) filed by Derek P. Adler. The Motion indicates that

Mr. Adler, a member in good standing of the Bar of this Court, is local counsel

for Plaintiff and Counterclaim Defendants and that he seeks the admission of

Bryan G. Hale, who the Motion represents as being a member in good standing

of the Bar of the State of Alabama. It further appears that the requisite

admission fee has been paid.




     Case 1:20-cv-00268-MR-WCM Document 24 Filed 12/23/20 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 23) and ADMITS

Bryan G. Hale to practice pro hac vice before the Court in this matter while

associated with local counsel.


                                 Signed: December 23, 2020




                                           2

     Case 1:20-cv-00268-MR-WCM Document 24 Filed 12/23/20 Page 2 of 2
